AYRES, Judge
(dissenting):
The instruments presented for interpretation contain identical language, or substantially the same, with respect to the property sold except as to a variance in the instruments as to the acreage conveyed by each. The language of one instrument, illustrative of all, is that:
“It is the intention of Vendor to convey and Vendee to purchase sixty-one *874(61) mineral acres in and under the above described lands.”
This language, unequivocal and unambiguous, expresses the intent of the parties. The intent of both vendor and vendee, so clearly expressed in the instruments of conveyance, should, in my opinion, have been recognized and given effect.
I therefore respectfully dissent from a refusal to grant a rehearing.